DOWDEL, J.
There was evidence on the part of the plaintiffs tending to shoAV a contract with the defendant and breach thereof as averred in the complaint and substantial damages. There Avas a conflict in the evidence as to the terms of the contract. It was not denied that Ray, Avho made the contract with the plaintiffs, Avas the general manager of the defendant ’ company, and that he had authority as such to make' Avater contracts; blit it Avas claimed on the part of the defendant that Ray’s authority Avas limited to a particular form of water contract. Unless the plaintiffs had knowledge of this limi*554tation, they would not be bound by it when dealing with Ray within the apparent scope of his powers as general manager of the defendant corporation. It is not denied that he had authority and power to make contracts for the supply of water to third parties, and in his dealing with the plaintiffs he was unquestionably acting within the apparent scope of the powers of his agency. — 10 Cyc. p. 924, 2b-3z; 10 Cyc. pp. 925,1151 (n).
In the absence of evidence showing that the plaintiffs had knowledge of the limitations on Ray’s authority as general manager and agent in making contracts for the supply of water, the court erred in admitting evidence against plaintiffs’ objection showing a limitation on Ray’s authority. For the error pointed out, the judgment appealed from must be reversed, and the cause remanded.
Reversed and remanded.
Tyson, O. J:, and Andekson and McClellan, JJ., concur.